Citation Nr: 1015295	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-34 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to March 20, 2007 for 
the award of a 100 percent disability rating for service-
connected Stage I squamous cell carcinoma of the larynx.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The Veteran testified at a hearing at the RO in April 2009.  
A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of the September 
2004 rating decision and that decision became final.

2.  There is no document constituting a formal or informal 
claim for claim for service connection for the Veteran's 
squamous cell carcinoma prior to the March 15, 2004 claim.

3.  The Veteran's claim for an increased rating for squamous 
cell carcinoma was received on April 5, 2007, and referenced 
a VA hospitalization and March 20, 2007 surgery for the 
service-connected disorder. 

4.  It is not factually ascertainable that the Veteran's 
service-connected squamous cell carcinoma increased in 
severity to warrant assignment of a 100 percent disability 
rating prior to March 20, 2007.





CONCLUSIONS OF LAW

1. The September 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c).

2. The criteria for an effective date prior to March 14, 2007 
for the assignment of a 100 percent disability rating for 
service-connected squamous cell carcinoma have not been met. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran dated in June 2007 that fully 
addressed all notice elements.  

In the letter sent in June 2007, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the June 2007 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in July 2007.

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

Merits of the Claim

The Veteran is claiming entitlement to an earlier effective 
date for the award of a 100 percent disability rating for his 
Stage I squamous cell carcinoma of the larynx.  Upon review 
of the evidence, the Board finds that the preponderance of 
the evidence of against the claim and the Veteran's claim is 
denied.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a).  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed service hospital will 
be accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157(b)(1).  Evidence received from a private physician or 
layperson will also be accepted as a claim when the evidence 
is within the competence of the physician or layperson and 
shows the reasonable probability of entitlement to benefits.  
The date of receipt of such evidence will be accepted as the 
date of receipt of the claim.  38 C.F.R. § 3.157(b)(2).

The current effective date for the assignment of a 100 
percent disability rating for the Veteran's service-connected 
squamous cell carcinoma of the larynx is March 20, 2007, the 
date the Veteran underwent a fiberoptic laryngoscopy, 
revealing a tumor involving the right piriform sinus with 
vocal cord immobility.  The Veteran's claim for an increased 
rating was filed on April 4, 2007.

The record reflects that in a September 2004 rating decision, 
the Veteran was granted service connection and assigned a 
noncompensable rating, effective March 15, 2004, the date of 
his claim.  While the Veteran filed a notice of disagreement 
as to other findings as to other disorders in the rating 
decision, he did not appeal the disability rating assigned to 
the squamous cell carcinoma, and the September 2004 rating 
decision became final.  38 U.S.C.A. § 7105(a) and (c); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that when a rating decision is final, only a request for a 
revision premised on clear and unmistakable error (CUE) could 
result in the assignment of an earlier effective date. A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.  Thus, the Veteran cannot "reach behind" the final 
September 2004 rating decision to establish an effective date 
earlier than March 15, 2004 unless he alleges CUE. 

The Board is therefore limited to considering the evidence of 
record between the current March 20, 2007 effective date and 
the March 14, 2004 final rating decision in order to 
determine if an earlier effective date for the Veteran's 100 
percent disability rating for squamous cell carcinoma of the 
larynx is warranted.  After careful review of the evidence of 
record, the Board finds that the preponderance of the 
evidence weighs against a finding that a disability rating of 
100 percent for the Veteran's squamous cell carcinoma of the 
larynx is warranted prior to the current March 20, 2007 
effective date.

The Veteran has alluded to the filing of a claim earlier than 
his March 2004 application for service connection.  The 
Veteran testified at a hearing before the RO in April 2009 
that he filed a claim for service connection for his throat 
disorder in 1995 at the VA Medical Center.  The Veteran 
stated that he returned to the records department of the VA 
Medical Center to obtain evidence of his claim and was told 
that the records were lost or destroyed.  

However, the Board finds the Veteran not credible in this 
respect.  There are no records of such a claim in the file.  
In his March 2004 application for service connection, the 
Veteran specifically responded in the negative as to whether 
he had ever filed a previous claim for VA benefits.  

The Veteran submitted his claim for an increased rating on 
April 4, 2007.  In support of his claim, the Veteran 
submitted a medical record dated March 20, 2007, which 
documents a fiberoptic laryngoscopy that he underwent, 
revealing a tumor.  The RO assigned a 100 percent disability 
rating, effective March 20, 2007.  

Between March 14, 2004 and March 20, 2007, there is no 
document that meets the criteria for a formal or informal 
claim.  The Board finds, therefore, that the date of the 
Veteran's claim for an increased rating for his service-
connected throat cancer is the date of the evidence that his 
service-connection disorder had increased in severity.  

The Board must now determine if it was factually 
ascertainable that the Veteran's service-connected throat 
cancer increased in disability to the extent necessary to 
receive a 100 percent disability rating at any point in the 
one year preceding the March 20, 2007 medical record.

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Veteran's service-connected throat cancer was initially 
evaluated as zero percent disabling (non-compensable) by 
analogy to 38 C.F.R. § 4.97, Diagnostic Code 6516 (chronic 
laryngitis).  Diagnostic Code 6516 provides a 10 percent 
rating for chronic laryngitis productive of hoarseness, with 
inflammation of cords or mucous membrane.  A maximum 30 
percent rating is assigned for chronic laryngitis with 
hoarseness, thickening, or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on a biopsy.  
Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

A total laryngectomy is rated under Diagnostic Code 6519 at 
100 percent disabling.  A total rating was assigned after the 
Veteran submitted evidence that a tumor was revealed on the 
right piriform sinus and a laryngectomy was deemed necessary.

The relevant evidence of record between March 2004 and March 
2007 shows that in October 2004, the Veteran was consulted 
for the question of increased morning hoarseness.  The 
Veteran denied any changes in hoarseness and said that his 
voice remained stable.  The Veteran was seen again in June 
2005.  He denied hoarseness and weight loss.  No evidence of 
disease was found at that time.  In May 2006, the Veteran was 
evaluated and no active disease was found at that time.  The 
Veteran denied changes in voice, weight loss, and difficulty 
swallowing.  

In July 2007, the Veteran underwent a VA examination.  The 
examiner found that the Veteran had increased hoarseness 
after a procedure in 1997.  The date of a malignant diagnosis 
was in May 1999 and the Veteran underwent a total 
laryngectomy in April 2007.  No additional information was 
supplied for the Veteran's status between March 2004 and 
March 2007.

Thus, the Board finds that the preponderance of the evidence 
is against a finding that the Veteran's service-connected 
squamous cell carcinoma of the larynx increased in severity 
enough to warrant a higher disability rating at any point 
between the assignment of his noncompensable rating in March 
2004 through the time of his total rating in March 2007.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to an earlier effective date prior to March 20, 
2007 for a 100 percent rating for Stage I squamous cell 
carcinoma of the larynx is denied.  




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


